                Case 2:19-cv-01285-TSZ Document 64 Filed 11/13/20 Page 1 of 1




 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 5                                    AT SEATTLE

 6
       UNITED STATES OF AMERICA,
 7                            Plaintiff,
                                                        C19-1285 TSZ
 8         v.
                                                        MINUTE ORDER
 9     WILLIAM A. TACKER, JR, et al.,
10                            Defendants.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
          (1)     The Government’s motion to compel discovery, docket no. 62, to which no
13
   response was filed, is GRANTED as follows. To the extent they have not already done
   so, defendants William A. Tacker, Jr. and Jami L. Tacker shall, within fourteen (14) days
14
   of the date of this Minute Order, provide responses to the Government’s interrogatories
   and requests for production of documents. The Court declines to award attorney’s fees in
15
   connection with the Government’s motion, but defendants are warned that failure to
   comply with this Minute Order may result in severe sanctions, including entry of default
16
   judgment against them.
17          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 13th day of November, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Gail Glass
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
